575-/5*
                                 ELECTRONIC RECORD




COA #      06-14-00072-CR                         OFFENSE:        30.02F2


           Kenneth Craig Vickers v. The State
STYLE:     ofTexas                                COUNTY:         Hopkins

COA DISPOSITION:       Afffirmed                  TRIAL COURT:    8th District Court


DATE: 04/27/15                     Publish: YES   TC CASE #:      1323383




                         IN THE COURT OF CRIMINAL APPEALS


          Kenneth Craig Vickers v. The State
STYLE:    ofTexas                                      CCA#:            57l*/3
          P£0 S£                      Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

         fe>^/*Z)                                     JUDGE:

DATE: fJOlt€**jt£?L-l ? ?&£T                           SIGNED:                         PC:

JUDGE:     fi£s\ Cu^ 1                                 PUBLISH:                        DNP:




                                                                                       MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                              ELECTRONIC RECORD